Citation Nr: 0504115	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  94-48 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied entitlement to the 
benefit currently sought on appeal.  The Board notes that 
during the course of this appeal the veteran relocated to 
South Carolina and his claims file was transferred to the 
jurisdiction of the Columbia, South Carolina RO.

This claim has been before the Board on three prior 
occasions.  In March 1998, December 2000, and August 2003, 
the Board remanded the claim to the RO for further 
development and review.  It was last recertified to the Board 
in December 2004.  The Board notes also that in June 2000, 
the veteran appeared and offered testimony before the 
undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of the veteran's testimony on that occasion has 
been associated with his claims file.


FINDING OF FACT

The veteran's left eye disability was first manifested many 
years after service and has not been related to his service.


CONCLUSION OF LAW

A left eye disability was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for service connection for an eye disability.  In this 
context, the Board notes that a substantially complete 
application was received in December 1992 and adjudicated in 
March 1994, prior to the enactment of the VCAA.  In April 
2001, however, prior to final certification of this claim to 
the Board, the AOJ provided notice to the claimant regarding 
the VA's duties to notify and to assist.  Specifically, the 
AOJ notified the claimant of information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the claimant was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
April 2001 notice comport with the requirements of § 5103(a) 
and § 3.159(b).

Additionally, the VCAA emphasizes the need for VA to obtain 
records from other Government agencies when on notice of 
their existence.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  The Board notes that the RO received notice 
that the veteran was in receipt of Social Security 
Administration disability benefits based on an affective/mood 
disorder.  The appropriate records were requested and have 
been associated with the claims file.  

Finally, in September 2004, after being notified of the 
evidence necessary to substantiate the claim for service 
connection, the veteran indicated in writing that there was 
no additional information to submit and requested the Board 
proceed with the appeal.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The veteran contends that he currently suffers from decreased 
visual acuity due to trauma he sustained to his head in a 
Jeep accident in July 1974 while in service.  

Service medical records for this veteran reveal that in 
November 1973, he was examined for purposes of induction into 
service.  His eyes were evaluated as normal.  Visual acuity 
was measured at 20/50 for the right eye and 20/25 for the 
left eye.  

On July 26, 1974, the veteran reported to sick call after 
having been in a car accident.  He reported hitting his head.  
He was noted to be confused and highly anxious.  Upon 
evaluation of his head, eyes, ears, nose, and throat (HEENT), 
the examiner indicated there was no trauma.  The veteran's 
pupils were equal, round, and reactive to light.  The 
examiner noted some generalized ataxia (inability to 
coordinate muscle activity during voluntary movement).  The 
veteran was observed overnight, and released when noted to be 
"ok" in the morning.

Three days after the accident, the veteran presented with 
complaints of headaches in the frontal part of his head.  
Days later, he was placed on a temporary profile for limited 
duty and a neurology consult was requested.  In September 
1974, the neurologist examined the veteran based on 
complaints of frontal headaches and intermittent ataxia.  The 
diagnosis noted was pan-cerebellar syndrome with ataxia, 
dysmetria (abnormality of movement associated with ataxia), 
and a tremor.  Based on these symptoms, the veteran was 
admitted to rule out a drug overdose.  Testing showed an 
increased amount of barbiturates in his system. 

In July 1975, the veteran reported to sick call for 
complaints of an "eye problem."  He was to return to the 
clinic the following Monday.  He did not return. 

The veteran was examined for purposes of separation in June 
1976.  His eyes were evaluated as normal, with visual acuity 
noted as 20/40 for the right eye and 20/25 for the left eye.  
The veteran was fitted for glasses in the context of an 
annual exam in July 1976.  He separated from service in 
October 1976.

Post service medical records include documentation of both 
private and VA treatment, dated from April 1993 to June 2003.  
Records pertinent to the issue on appeal are discussed below.

In April 1993, while the veteran was an inpatient at a VA 
Medical Center (VAMC) for an unrelated condition, he 
presented with complaints of decreased visual acuity on the 
left lateral side, having been present for seven months.  The 
resultant eye clinic consultation report indicates the 
veteran reported a history of an in-service car accident in 
which he sustained injuries to his head, which resulted in 
frontal headaches.  He specifically denied any injury to his 
eye at that time.  Upon examination, it appeared that the 
veteran was experiencing temporal hemianopia (loss of vision 
for one half of the visual field of one eye).  A computed 
axial tomography (CAT) scan of the veteran's head was 
negative for mass, trauma, or cerebral vascular accident.  
The examiner noted also that the veteran appeared to be in an 
altered state of consciousness at the time of the exam, and 
referred to the veteran's present cocaine and alcohol 
dependencies as possible factors.  The examiner stated that 
the veteran had cooperated poorly during the exam.  

In July 1993, a magnetic resonance imaging (MRI) scan was 
taken of the veteran's brain to rule out a tumor as the cause 
of his decreased visual acuity.  This was done at the Yale 
University Hospital at the request of the West Haven VAMC.  
No abnormalities in the region of the optic chiasm were 
identified.  Apart from a mild tonsillar ectopia, the scan 
was unremarkable. 

The veteran's visual acuity was again evaluated in March 1994 
by VA in the context of his substance abuse treatment 
program.  The veteran reported a history of a tumor in the 
left temporal lobe as found by an MRI by the Yale University 
Hospital.  The examiner reviewed the veteran's records, to 
include the April 1993 CAT scan and July 1993 MRI, which were 
negative for a tumor.  The retina and the optic nerve head 
appeared within normal limits.  There was no evident 
pathology on exam, to include glaucoma.  The examiner did 
indicate that the veteran's long history of substance abuse 
may have caused some nerve toxicity and decreased visual 
acuity, but his actual visual filed studies show no central 
scotomas so this was very unlikely.  Based on these findings, 
the examiner concluded that the veteran was malingering.  

In April 1994, the veteran sought a second opinion, 
presenting again with complaints of a "tumor on the temporal 
lobe as diagnosed by West Haven VAMC."  Results of the April 
1993 CAT scan and July 1993 MRI were reviewed with the 
veteran.  The assessment was that there was no evidence of 
ocular etiology for decreased visual acuity. 

In June 1999, the veteran underwent a VA eye examination.  
The veteran was noted to have a small refractive error and 
early cataracts.  An addendum to the exam notes that glaucoma 
was suspected but not confirmed.  Further addendum indicated 
that the veteran's claims file shows that he was involved in 
a Jeep accident, suffering injuries to the left side of his 
head and face, with occasional headaches since.  The examiner 
noted that the examination was essentially within normal 
limits, but that the cup-to-disk ratio on the left side was 
increased, supporting the indication of possible glaucoma, 
which could possibly be attributed to his in-service 
accident.   Without records of the cup-to-disk ratio prior to 
the accident, however, no further connection could be made.

The veteran again underwent a VA eye examination in March 
2001.  Glaucoma was suspected in the left eye.  The examiner 
stated that direct trauma, such as a contusion to the 
eyeball, can cause damage to the eye which may manifest as 
glaucoma later on.  But, in the veteran's case, the nature of 
any injury to the eye was not clear.  Therefore, the examiner 
did not determine a nexus to the in-service accident.  
Cataracts were also part of the diagnosis, but listed as 
likely congenital and not affecting his vision at that time.

In June 2003, an additional VA eye examination was conducted.  
The veteran reported a history of the in-service car 
accident, to include "injury and lacerations to the left 
eye."  Upon examination, the diagnoses were myopia, 
presbyopia, and borderline cupping.  In reference to the 
Board's specific questions in its December 2000 remand, the 
examiner explained that a diagnosis of glaucoma could not be 
made based on one exam and that it was something to be looked 
at over time.  Referring to the veteran experiencing trauma 
to the left eye, the examiner indicated that he may have 
suffered elevation of pressure at the time of the accident, 
which may have resulted in damage to the visual field of the 
left eye.  He explained that if the damage was one-time 
damage, it would not be glaucoma, whereas if it was 
progressive damage, it might be glaucoma.

The Board notes at this point that trauma to the left eye 
during service is not confirmed by the service medical 
records.  Though the veteran was seen on several occasions 
during service for physical complaints surrounding the car 
accident in July 1974, none of the records references any 
injury to the left eye.  In fact, when the veteran was 
examined at the time of the accident, it was noted that there 
was no trauma to his eyes.  In July 1975, a year after the 
car accident, he presented to sick call for an "eye 
problem" but then did not return to the clinic for 
examination.  Nearly a year after that, in June 1976, his 
eyes were examined in the context of his separation 
examination and were evaluated as normal, without any 
indication of a limitation of visual field.  His visual 
acuity was measured as 20/25, the same as when he was 
examined at induction.  

Post service records do not document a limitation of the 
visual field of the left eye until April 1993, more than 16 
years after separation from service, when the veteran 
referenced a history of the problem for seven months.  He was 
noted to be in an altered state.  The CAT scan of his head at 
that time was negative for any mass, trauma, or cerebral 
vascular accident.  In July 1993, when the veteran presented 
with the same complaints, an MRI of his brain revealed no 
abnormalities in the optic chasm.  In April 1994, the issue 
of malingering was raised, given the repeated examinations 
with results within normal limits. 

The VA examination of June 1999 and associated addenda 
suggest a possible diagnosis of glaucoma with an increased 
cup-to-disk ratio.  The examiner indicated this could 
possibly be attributed to the car accident in service, but 
testing before the accident would be necessary to make that 
connection.

The March 2001 VA examination report indicated a possible 
diagnosis of glaucoma and explained that direct trauma to the 
eyeball, such as a contusion, can cause damage to the eye 
which may manifest later as glaucoma.  The examiner 
differentiated the veteran's case, however, because the 
nature of any eye injury was unclear.  The Board notes again 
that there is no credible history of a contusion or other 
trauma to the eyeball at the time of the veteran's car 
accident or at any other time during his service. 

Finally, the June 2003 VA examination report cited the 
veteran's "history of trauma involving the left eye" and 
went on to say that this may have caused damage appearing on 
the visual field of his left eye.  This assessment appears to 
be based, at least in part, on the veteran's unsubstantiated 
recollection of sustaining "injury and lacerations to the 
left eye" in the 1974 accident.  The Board assigns no weight 
to this opinion, as it is not based on the veteran's history 
of left eye trauma in service, a history the Board 
specifically rejects.

In summary, over the course of the appeal, the veteran has 
undergone three VA eye examinations, in which medical 
opinions have been sought as to the etiology of decreased 
visual acuity in the left eye.  Each of the examiners to 
offer opinions has said that if there has been blunt trauma 
to the eye, glaucoma may result.  None has specifically 
diagnosed the veteran with glaucoma or attributed the 
veteran's eye disability to the car accident in service.  
Further, the veteran has been treated several times as an 
outpatient for complaints regarding his vision.  The 
decreased visual acuity has been attributed to substance 
abuse and malingering, rather than any in-service event.  
Based on the record, the Board finds the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt provision does not apply.  Service 
connection for a left eye disability is not warranted. 

ORDER

Entitlement to service connection for a left eye disability 
is denied. 


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


